DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 17th, 2022 has been accepted and entered. Accordingly, claims 1-4 have been amended.  
Drawings
The objection of the drawings has now been withdrawn as a result of the new amended drawings.

Claim Interpretation - 35 USC § 112(f)
The objection of claims 1-4 under 35 USC § 112(f) has been withdrawn as a result of the amendment of claims 1-4. 
Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-4 under 35 USC § 112(a) has been withdrawn as a result of the amendment of claims 1-4.
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4 under 35 USC § 112(b) has been withdrawn as a result of the amendment of claims 1-4.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4 under 35 USC § 103 has been withdrawn as a result of the amendment of claims 1-4.
Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A moving body comprising: 
a movement unit with which the moving body moves, following a target, to the right front or the left front of the target;
a  sensor for detecting the target,
and a processor programmed to calculate a moving target of the moving body with respect to the target based on a detection result by the sensor; 
control the movement unit so that the moving body moves to the calculated moving target; 
set a dead region in a predetermined range in an x-axis direction around a y- axis in a coordinate system with the target as an origin; 
set the moving target to the right front of the target when the moving body is located in a first quadrant or a fourth quadrant outside of the dead region, an orientation of the target being in a y-axis direction in the coordinate system; 
set the moving target to the left front of the target when the moving body is located in a second quadrant or a third quadrant outside of the dead region; 
and not set the moving target when the moving body is located inside of the dead region.”
With respect to claim 1, the best prior art combination, teaches: A moving body (Kitahama ¶5 “autonomous mobile device”) comprising: a movement unit with which the moving body moves (Kitahama ¶5“a moving unit that moves the autonomous mobile device”), following a target (Kitahama ¶7 “the autonomous mobile device 1 so as to follow… the master”), 
to the right front or the left front of the target (Kitahama ¶35 “the autonomous mobile device 1 follows the master while staying relatively in any front, rear, left, and right areas in the traveling direction of the master”; 
a  sensor for detecting the target; (Kitahama ¶30 “the movement state of the autonomous mobile device 1 detected by the movement state detection unit 22”; Kitahama ¶17 “the autonomous mobile device 1 recognizes the master and the surrounding environment from information acquired by the camera 10”)
and a processor programmed to calculate a moving target of the moving body with respect to the target based on a detection result by the sensor; (Kitahama ¶25 “movement state detection unit 22 detects”; Kitahama ¶26 “the object recognition unit 23 detects the above-described movement state of the object and recognizes the relative positional relationship of the object with respect to the autonomous mobile device 1”; Kitahama ¶24 “An object information recognizing unit that calculates and recognizes, and values necessary for moving while approaching a predetermined area around the master”; Kitahama ¶17 “the autonomous mobile device 1 recognizes the master and the surrounding environment from information acquired by the camera 10”; Kitahama ¶23 “The ECU 20 includes a microprocessor that performs calculations”)
control the movement unit so that the moving body moves to the calculated moving target; (Kitahama ¶12 “the moving unit can move the autonomous mobile device based on the relative positional relationship of the object recognized by the object recognizing unit when the moving state of the object is detected by the object recognizing unit.”); 
set the moving target to the right front of the target when the moving body is located in a first quadrant or a fourth quadrant (Watanabe Fig. 5a shows moving body 100 in the right front of the target, and exclusion area 121 behind the target in the 3rd and 4th quadrants when a top down x y axis coordinate system is used, with the user 150 being at the origin [0,0] - 130R and 130L being in the 1st and 2nd quadrants respectively; Watanabe page 2 “The movement target position is determined based on one of the user's right foot or left foot as a reference foot, and when the reference foot is stepped forward and moving forward, the moving body with respect to the user is in front of the user or the user’s left and right directions”; Watanabe page 5 “In the present embodiment, the moving body 100 moves the reference foot within the range of the region 130L or the region 130R on the side set by the user 150 as the reference foot among the right foot 150R and the left foot 150L of the user 150 in a normal state. Configured to move accordingly. For example, when the reference foot is set to the right foot 150R, the moving body 100 moves within the region 130R according to the movement of the right foot 150R.” Therefore, when the user sets the reference foot to be right, the moving body 100 will move from the back right [4th  quadrant] to the front right [1st quadrant] – and the moving body 100 will respectively move from the back left [3rd quadrant] to the front left [2nd quadrant] when the user sets the reference foot to be left),
an orientation of the target being in a y-axis direction in the coordinate system; (Watanabe Fig. 5 shows target 150 oriented in a y axis direction when a top down x-y coordinate system is used as follows 
    PNG
    media_image1.png
    209
    278
    media_image1.png
    Greyscale
)
set the moving target to the left front of the target when the moving body is located in a second quadrant or a third quadrant (Watanabe Fig. 5a shows moving body 100 in the right front of the target, and exclusion area 121 behind the target in the 3rd and 4th quadrants when a top down x y axis coordinate system is used, with the user 150 being at the origin [0,0] - 130R and 130L being in the 1st and 2nd quadrants respectively; Watanabe page 2 “The movement target position is determined based on one of the user's right foot or left foot as a reference foot, and when the reference foot is stepped forward and moving forward, the moving body with respect to the user is in front of the user or the user’s left and right directions”; Watanabe page 5 “In the present embodiment, the moving body 100 moves the reference foot within the range of the region 130L or the region 130R on the side set by the user 150 as the reference foot among the right foot 150R and the left foot 150L of the user 150 in a normal state. Configured to move accordingly. For example, when the reference foot is set to the right foot 150R, the moving body 100 moves within the region 130R according to the movement of the right foot 150R.” Therefore, when the user sets the reference foot to be right, the moving body 100 will move from the back right [4th  quadrant] to the front right [1st quadrant] – and the moving body 100 will respectively move from the back left [3rd quadrant] to the front left [2nd quadrant] when the user sets the reference foot to be left),
However, Kitahama in view of Watanabe fails to teach, disclose, or suggest the detailed combinations recited above and performed in the moving body system involving using a dead region in which moving targets to the front right or front left of a user are not able to be set. In addition, there was no other prior art reference that taught, disclosed, or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/
Examiner, Art Unit 3667

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667